DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim(s) 20 and 29 is/are objected to because of the following informalities:  
In view of the recitation of ‘the defecation posture’ in claim 21, the term ‘a defecation or urination posture of the animal’ in claim 20 should be amended to recite ‘a defecation posture of the animal or a urination posture of the animal’. 
Claim 29 is dependent from claim 10 but is separated in sequence from claim 10 by claims 20 and 21 which do not depend from claim 10. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4, 7, 9-10, 20-21, 29-34, 36, 40, and 43-45 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites
1. (Original) A method comprising:
receiving, at a processor, first data from a first sensor device, the first data indicative of an animal event of an animal;
receiving, at the processor, second data from a second sensor device that is separate and distinct from the first sensor device, the second data confirming an occurrence of the animal event;
identifying, at the processor, the occurrence of the animal event based on the first data and the second data;
and causing the identified occurrence of the animal event to be displayed via a display device.

The recitation of a method comprising receiving first and second data from different sensors which indicate and confirm an event, identifying the event based on the first and second data, and displaying the event identification encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering and output) (2019 Patent Eligibility Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).   For example, ‘identifying’ an occurrence of an event based on acquired data encompasses a clinician reviewing sensor data of an animal’s movements and (mentally) deciding on an event that occurred based on the review of the acquired data.  If a claim, under BRI, covers 
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering and output — without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of display). Independent claim 30 encounters the same issues as claim 1 mutatis mutandis.  Dependent claims 2-4, 21 31-34, 40, and 44-45 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.   Dependent claims 7, 9-10, 20-21, 29, 36, and 43 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application (2019 PEG p. 55).  Accordingly, the claims are not integrated into a practical application under the second part of step 2A of the Mayo framework. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and nominal output/display) and generic computing elements cannot amount to significantly more than an abstract idea.   For the 
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Accordingly, the additional elements of receiving signals ‘indicative’ of event activity and ‘displaying’ a determined result cannot provide an inventive concept.  The claims are not patent eligible.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 20-21, 29, 30-34, 36, 43, and 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Triener (US 20190029226 A1).
Examiner notes: for brevity, economy, and clarity of reading, independent claims, and select of the dependent claims, are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.

For claim 1, Triener teaches  A method [entire disclosure – see at least abstract] comprising:
[110], first data from a first sensor device [collar motion / posture sensors of ¶119], the first data indicative of an animal event of an animal; [motion and posture of animal per ¶¶119-122]; 
receiving, at the processor, second data from a second sensor device [604, 606] that is separate and distinct from the first sensor device, the second data confirming an occurrence of the animal event; [event tracking via the container is the central inventive principle throughout the entire disclosure of Triener, see most summarily ¶¶37-42, container used to track and record events][Examiner notes: the collar and waste-pan features were cited as first and second sensors as they are the closest in spirit to this application’s disclosure — but equally applicable to the two sensors as claimed would be any two or more of the individual sensors within the waste pan alone as provided in Triener ¶54; equally the collar of ¶119 having multiple sensor types can reasonably constitute separate first and second data sources];  
identifying, at the processor, the occurrence of the animal event based on the first data and the second data; [most preferably, threshold analyses of ¶¶60-70; see also ¶¶119-122, animal events from collar sensor(s) and container sensors]; 
and causing the identified occurrence of the animal event to be displayed [user interface including display communications throughout most of the disclosure such as abstract, ¶¶100-118; see most preferably ¶116] via a display device [616, 626, 632].

For claim 30, Triener teaches  A method for determining an animal health condition [entire disclosure – see at least abstract], the method comprising:
[data from waste container 602 and collar of ¶119 each containing numerous sensors 604 and 606 and in ¶119 which are at least first and second data sources]
determining the first data is indicative of a first motion or orientation based on a comparison with first stored data; [comparison of data sources with stored threshold values per ¶7 including a number of parameters which directly and proportionately correspond to a first motion or orientation; see also ¶¶119-122]; 
determining the second data is indicative of a second motion or orientation based on a comparison to second stored data, wherein the second data indicative of the second motion or orientation is distinct from the first data indicative of the first motion or orientation; [comparison of data sources with stored threshold values per ¶7 including a number of parameters which directly and proportionately correspond to a first motion or orientation; see also ¶¶119-122];
and determining an animal event based on the determined first motion or orientation and second motion or orientation. [event tracking and detection via sensed presence and movement habit patterns (i.e., first and second motions and/or orientations) is present throughout most / all embodiments of Triener – see at least ¶¶65-67, ¶74, ¶¶120-121]. 

For claims 2 and 31, Triener teaches determining, at the processor, a health condition of the animal based on the animal event. [¶112, ¶122]. 

For claims 3 and 32, Triener teaches the determination of the health condition of the animal is based on a quantity of the animal event or a duration of the animal [time in waste box and amount of waste are detailed throughout entire disclosure – see at least ¶7, ¶¶119-122].  

For claims 4 and 33-34, Triener teaches the animal event comprises at least one of a discharge event or a feeding event and (for claim 34) a urination or defecation event. [throughout entire disclosure – see at least ¶7, ¶¶119-122]. 

For claim 7, Triener teaches  The method of claim 1, wherein the first sensor device comprises at least one of an accelerometer, a gyroscope, or a magnetometer. [¶¶119-121]. 

For claim 10, Triener teaches  The method of claim 1, wherein the second sensor device comprises a proximity sensor for indicating a location of the animal. [end of ¶42, end of ¶55]. 

For claims 20 and 43, Triener teaches the first data is indicative of a defecation or urination posture of the animal [throughout entire disclosure – see at least ¶7, ¶¶119-122] and the second data is indicative of the animal being located within or about a waste area. [throughout entire disclosure – see at least ¶7, ¶¶119-122]. 

For claim 21, Triener teaches  The method of claim 20, wherein the first data is indicative of the defecation posture of the animal based on a position of the animal being unchanged, a head of the animal being oriented in an upright orientation, a side to [in teaching the acquisition of waste-event data (defecation / urination events in the waste box) in at least ¶7, and ¶¶119-122 — Triener teaches data which constitute(s), under BRI, a form of event data “based on” a defecation posture as limited here in claim 20 in that the data in Triener would be produced in such an occurrence]
(Examiner notes that there is a difference in the tense of claim 21 from claims 40 and 44 which still enables claim 21 to be rejected in view of Triener where, by contrast, claims 40 and 44 are not rejected on a prior art basis.  Namely, claim 21 limits that the data is received which indicates an event ‘based’ on a posture which, under BRI, does not necessitate the same specificity of teaching from Triener as would claims 40 and 44 which Triener by contrast does not teach — i.e., an active step of determining an event based on specific data indicating a posture.  
Examiner suggests amending claim 21 to recite its feature in the same tense as claims 40 and 44 such as, by way of general example, ‘a defecation event is determined based on first data indicating: (1)_the defecation posture of the animal is unchanged, (2) a head of the animal is oriented in an upright orientation, (3) a side to side movement of the animal, and (4) a peristaltic movement of the animal’  in order to overcome the prior art rejection.)

For claim 29, Triener teaches  The method of claim 10, wherein the proximity sensor comprises at least one of a scale [¶42], a motion detector, an RFID tag [¶79, ¶95], an RFID reader [¶79, ¶95], a GPS [¶119], a passive infrared, a microwave, or an ultrasound transducer. 

For claim 45, Triener teaches  The method of claim 30, wherein a successful urination is determined based on the first data indicating the animal being located within the waste area for a time less than a predefined period of time. [urination determination per ¶¶121-122 including urination variability (i.e., including a basis on being in the waste box for less than a previous, mean, and/or median instance of time)]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triener.
For claims 9 and 36, Triener teaches the first data comprises accelerometer data indicative of a motion of the animal [¶¶119-120].  Triener does not appear to teach the second data comprising magnetometer data indicative of the animal orientation.  However, in ¶119, Triener does teach that the collar sensor can include (inter alia) a gyroscope and/or inertial sensor which would indicate orientation (i.e., via angle and position).  Examiner takes official notice that inertial sensors commonly and predictably include magnetometers (e.g., IMUs having a triaxial accelerometer, gyroscope, and/or magnetometer). 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BENJAMIN S MELHUS/           Examiner, Art Unit 3791